Case 2:20-cv-00269-JDC-KK Document 7 Filed 05/05/20 Page 1 of 1 PageID #: 31



                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF LOUISIANA
                            LAKE CHARLES DIVISION


COREY LAPOINT #587572/002396038                   CASE NO. 2:20-CV-00269 SEC P

VERSUS                                            JUDGE JAMES D. CAIN, JR.

WARDEN COX, ET AL.                                MAGISTRATE JUDGE KAY


                                       JUDGMENT

       For the reasons stated in the Report and Recommendation [doc. 4] of the Magistrate

Judge previously filed herein, and after an independent review of the record, determining

that the findings are correct under the applicable law, and noting the lack of objections;

       IT IS ORDERED, ADJUDGED, and DECREED that all claims against the

Jefferson Davis Parish Prison be DISMISSED WITH PREJUDICE as frivolous and

failing to state a claim on which relief can be granted under 28 U.S.C. § 1915(e)(2)(B).

The claims against Warden Cox remain pending.

       THUS DONE AND SIGNED in Chambers on this 5th day of May, 2020.



                   _________________________________________
                              JAMES D. CAIN, JR.
                       UNITED STATES DISTRICT JUDGE
